DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 21-36, in the reply filed on 03/29/2021 acknowledged.
Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-32 and 34-36 are incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the buccal wall and the lingual wall forming the bone foundation guide.  
All claims are rejected herein based on dependency. 
Claim Rejections - 35 USC § 102 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 21-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrison (2016/0008110).
Regarding claim 21, Harrison discloses an apparatus, comprising: (a) a bone foundation guide 14/16, the bone foundation guide having an arcuate configuration configured to complement a first alveolar ridge of a patient (Figs. 9-10).  The bone foundation guide 16b comprises: (i) a first surface 16 configured to face away from the first alveolar ridge when the bone foundation guide is secured to the first alveolar ridge, (ii) a second surface 16 positioned adjacent to the first surface, (iii) a third surface (facing 12b) positioned adjacent to the second surface and opposite to the first surface, the third surface being configured to face toward the first alveolar ridge 12b the bone foundation guide is secured to the flrst alvcolar ridge, and (iv) a plurality of openings (receiving securing pins 35) extending from the first surface to the third surface, the openings being configured to receive fasteners 35 to secure the bone foundation guide to the first alveolar ridge (Figs. 9-10; paragraph 54).  
Harrison discloses the apparatus further comprising (b) a prosthesis 18 wherein the prosthesis comprises: (i) a first engagement portion 19 configured to engage the second surface of the bone foundation guide to thereby enable the prosthesis to be 
As to claim 22, the second surface 16 is configured to face toward the second alveolar ridge when the bone foundation guide 14/16 is secured to the first alveolar ridge (Fig. 9).  As to claim 23, the prosthesis 18 comprises at least one opening 36 (Fig. 1) configured to align with a corresponding opening of the plurality of openings of the bone foundation guide (Fig. 1).  As to claim 24, the prosthesis 18 is configured to receive a fastener to secure the prosthesis to the bone foundation guide.  Note that the fastener is not positively claimed as an element of the invention and is thus not given patentable weight.  
As to claim 25, the first engagement portion 19 comprising at least one strut 18b/18c extending between the second engagement portion 26 and the bone foundation guide 14/16 (Figs. 9-10).  
As to claim 26, the second engagement portion 26 comprising a replication of one or more teeth 26 (Figs. 9-10). 
As to claim 27, the space being configured to enable visualization of at least a portion of the bone of first alveolar ridge when the prosthesis is mounted to the bone foundation guide and the bone foundation guide is secured to the first alveolar ridge due to the bone foundation guide 14/16 is made of clear composite material (paragraph 60).  

As to claim 32, the bone foundation guide 16 further comprising a buccal wal 14/12b, the buccal wall being configured for positioning on a buccal side of the first alveolar ridge when the bone foundation guide is secured to the first alveolar ridge; wherein the first, second, and third surfaces are located on the buccal wall (Fig. 5).
As to claim 33, the bone foundation guide 16 further including a lingual wall the lingual wall 14c/15 being configured for positioning on a lingual side of the first alveolar ridge when the bonc foundation guide is secured to the first alveolar ridge (Fig. 5).  
As to claim 34, the apparatus further comprising a surgical guide 14, the surgical guide being configured to fit on the bone foundation guide, the surgical guide defining one or more apertures corresponding to implant attachment sites in the first alveolar ridge.  As to claim 35, the surgical guide 14 being configured to engage the second surface 16 (Fig. 1).  As to claim 36, the third surface 12b being parallel with the first surface 16b, the second surface being perpendicular to one or both of the first or second surfaces (Fig. 9).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hao D Mai/
Examiner, Art Unit 3772